                Case 6:20-cv-01053-MC      Document 24              Filed 07/13/20   Page 1 of 3




     ELLEN F. ROSENBLUM
     Attorney General
     CHRISTINA L. BEATTY-WALTERS #981634
     BRIAN SIMMONDS MARSHALL #196129
     Senior Assistant Attorneys General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Tina.BeattyWalters@doj.state.or.us
             Brian.S.Marshall@doj.state.or.us

     Attorneys for Defendant Secretary Beverly Clarno




                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON



     PEOPLE NOT POLITICIANS OREGON,                       Case No. 6:20-cv-01053-MC
     COMMON CAUSE, LEAGUE OF WOMEN
     VOTERS OF OREGON, NAACP OF                           DEFENDANT'S NOTICE IN RESPONSE TO
     EUGENE/SPRINGFIELD, INDEPENDENT                      COURT ORDER
     PARTY OF OREGON, and C. NORMAN
     TURRILL,

                      Plaintiffs,

              v.

     BEVERLY CLARNO, OREGON
     SECRETARY OF STATE,

                      Defendant.




Page 1 -   DEFENDANT'S NOTICE IN RESPONSE TO COURT ORDER
           TBW/jl9/10332424
                                                  Department of Justice
                                                 100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
              Case 6:20-cv-01053-MC           Document 24              Filed 07/13/20   Page 2 of 3




             Defendant Secretary of State files this Notice in response to the Court’s oral ruling on

     July 10 and its written ruling today, July 13, requiring the Secretary to select between two

     alternative remedies to be entered as the Court’s preliminary injunction. The Secretary objects to

     the Court’s ruling and its order that she select among remedies as inappropriate and inconsistent

     with the United States Constitution as well as the principles of federalism and equity that counsel

     federal courts to avoid ordering states to revise their election processes at the eleventh hour

     before an election. See, e.g., Republican Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct.

     1205, 1207 (2020).
             Subject to those objections, the Secretary declines to place Initiative Petition 57 on the

     ballot without the submission of signatures that the Oregon Constitution requires. Given that

     decision, the Secretary understands that the Court’s Opinion and Order directs the Secretary to

     deem Initiative Petition 57 qualified for the ballot if its chief petitioners submit 58,789 valid

     signatures by August 17, 2020.1

             The Secretary further provides notice that compliance with the Court’s order may require

     the Secretary to adjust (and request the Court order the adjustment of) other deadlines under

     Oregon law as applied to Initiative Petition 57 as a consequence of its ruling. See, e.g., Or.

     Const. art. IV, § 1(4)(a) (requiring signature verification within 30 days of the submission

     deadline of the Oregon Constitution); Or. Rev. Stat. § 251.205(4) (requiring the Secretary to

     appoint opponents of a ballot measure to the explanatory statement committee by July 8). The

     Secretary intends to confer with the Plaintiffs regarding such deadlines as soon as possible and to

     file a joint status report within a reasonable time reflecting the deadlines that the parties will




     1
       The Court’s Opinion and Order refers to this number as a 50 percent reduction of the number
     required to qualify a constitutional initiative under the Oregon Constitution. Order at 13.
     However, 58,789 signatures is in fact equal to 50% of the number of signatures required for a
     constitutional initiative to have qualified for placement for the 2018 General Election. See
     Plaintiffs’ Motion for a TRO at 33–34. A 50% reduction of the 2020 election’s initiative petition
     149,360-signature threshold would be 74,680. See State Initiative and Referendum Manual at 5.
Page 2 - DEFENDANT'S NOTICE IN RESPONSE TO COURT ORDER
         TBW/jl9/10332424
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                Case 6:20-cv-01053-MC        Document 24              Filed 07/13/20   Page 3 of 3




     jointly (or, short of agreement, the Secretary will propose) the Court order to apply to Initiative

     Petition 57.



              DATED July      13 , 2020.

                                                          Respectfully submitted,

                                                          ELLEN F. ROSENBLUM
                                                          Attorney General



                                                              s/ Christina L. Beatty-Walters
                                                          CHRISTINA L. BEATTY-WALTERS #981634
                                                          BRIAN SIMMONDS MARSHALL #196129
                                                          Senior Assistant Attorneys General
                                                          Trial Attorneys
                                                          Tel (971) 673-1880
                                                          Fax (971) 673-5000
                                                          Tina.BeattyWalters@doj.state.or.us
                                                          Brian.S.Marshall@doj.state.or.us
                                                          Attorneys for Defendant Secretary Beverly
                                                          Clarno




Page 3 -   DEFENDANT'S NOTICE IN RESPONSE TO COURT ORDER
           TBW/jl9/10332424
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
